Title: The Committee for Foreign Affairs to the American Commissioners, 30 April 1778: résumé
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<York, April 30, 1778: We need to have word from you. The commerce committee will send you their contract with Hortalez & Cie., the heads of which are enclosed. We hear that you have concluded a treaty with France and Spain, and are anxious for confirmation before the British make proposals. Our foreign relations are before Congress, and some resolutions about them will probably be sent you soon. If we can back our currency with credit, we can defy Britain.>
